83347: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-15846: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83347


Short Caption:IN RE: DISCIPLINE OF BRIAN C. PADGETTCourt:Supreme Court


Related Case(s):81918


Lower Court Case(s):NONEClassification:Bar Matter - Discipline - Appeal


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantBrian C. Padgett
					In Proper Person
				


RespondentState Bar of NevadaJohn G. Gosioco
							(State Bar of Nevada/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


08/10/2021Filing FeeAppeal Filing fee waived. Bar Matter/Bar Discipline. (SC).


08/10/2021Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. I. (SC).21-23223




08/10/2021Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. I, Cont... (SC).21-23224




08/10/2021Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. II. (SC).21-23225




08/10/2021Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. III. (SC).21-23226




08/10/2021Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. III, Cont... (SC).21-23227




08/10/2021Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. IV. (SC).21-23228




08/10/2021Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. V. (SC).21-23229




08/10/2021Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. VI. (SC).21-23230




08/10/2021Notice/OutgoingIssued Notice of Briefing Schedule/Bar Discipline. Due date: 30 days.  If no opening brief is filed, the matter will be submitted for decision on the record without briefing or oral argument. (SC).21-23234




08/10/2021Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. VII. (SC).21-23268




08/10/2021Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. VIII. (SC).21-23269




08/10/2021Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. VIII, Cont... (SC).21-23270




08/10/2021Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. VIII, Cont... (SC).21-23271




08/10/2021Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. IX. (SC).21-23272




08/10/2021Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. X. (SC).21-23273




08/10/2021Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. X, Cont... (SC)21-23274




09/07/2021MotionFiled Appellant's Motion to Extend Time to File Opening Brief (First Request). (SC)21-25947




09/10/2021Order/ProceduralFiled Order Granting Motion. Appellant's opening brief due: October 11, 2021. (SC)21-26306




10/06/2021MotionFiled Appellant's Motion to Extend Time to File Opening Brief (Second Request). (SC)21-28746




10/21/2021Order/ProceduralFiled Order Granting Motion.  Brian C. Padgett's motion for a second extension of time to file the opening brief is granted.  Padgett shall have until November 10, 2021, to file and serve an opening brief.  If Padgett does not timely file an opening brief, this matter will be submitted for decision without briefing or oral argument.  (SC)21-30308




11/09/2021MotionFiled Motion to Extend Time to File Opening Brief (Third Request). (SC)21-32272




11/17/2021MotionFiled Appellant's Motion to Extend Time to File Opening Brief (Fourth Request). (SC)21-33201




11/18/2021BriefFiled Appellant's Opening Brief. (SC)21-33354




11/19/2021Order/ProceduralFiled Order Granting Motions.  The motions of Brian C. Padgett for third and fourth extensions of time to file the opening brief are granted.  The opening brief was filed on November 18, 2021.  The State Bar of Nevada shall have until December 20, 2021, to file and serve the answering brief.  (SC)21-33443




12/15/2021MotionFiled Respondent's Motion for Enlargement of Time (First Request). (SC)21-35682




12/17/2021Notice/IncomingFiled Amended Certificate of Service. (Respondent's Motion for Enlargement of Time) (SC)21-35974




12/21/2021Order/ProceduralFiled Order Granting Motion.  The State Bar shall have until January 19, 2022, to file and serve the answering brief.  (SC)21-36423




01/19/2022BriefFiled Respondent's Answering Brief. (REJECTED PER NOTICE ISSUED 1/20/22) (SC)


01/20/2022Notice/OutgoingIssued Notice of Rejection of Deficient Brief. Corrected brief due: 5 days.(SC)22-02015




01/20/2022BriefFiled Respondent's Answering Brief. (SC)22-02101




02/18/2022MotionFiled Appellant's Motion to Extend Time to File Reply Brief (First Request). (SC)22-05504




02/24/2022Order/ProceduralFiled Order Granting Motion.  Brian C. Padgett shall have until March 14, 2022, to file and serve any reply brief.  (SC)22-06092




03/14/2022MotionFiled Appellant's Motion to Extend Time (Second Request) for Reply Brief. (SC)22-08033




03/15/2022Order/ProceduralFiled Order Granting Motion. Appellant's reply brief due: March 23, 2022. (SC)22-08299




03/23/2022MotionFiled Appellant's Motion to Extend Time to File Reply Brief. (SC)22-09185




03/28/2022MotionFiled Appellant's Motion to Extend Time to File Reply Brief. (SC)22-09629




03/29/2022BriefFiled Appellant's Reply Brief. (SC)22-09784




03/30/2022Order/ProceduralFiled Order Granting Motions.  Brian C. Padgett's motions for third and fourth extensions of time to file the reply brief are granted.  The reply brief was filed on March 30, 2022.  (SC)22-09868




03/30/2022Case Status UpdateBriefing Completed/To Screening.  (SC)


05/19/2022Order/Dispositional BarFiled Order of Disbarment. "We disbar attorney Brian C. Padgett from the practice of law." En Banc. (SC).22-15846




05/19/2022Notice/IncomingFiled Notice Padgett - Notice to Courts No. 83347. (SC)22-15960




06/13/2022RemittiturIssued Remittitur.  (SC)22-18670




06/13/2022Case Status UpdateRemittitur Issued/Case Closed.  (SC)


06/24/2022RemittiturFiled Remittitur. Received by Bar Counsel on June 16, 2022. (SC)22-18670





Combined Case View